HEYDENFELDT, J.
— None of the facts, of this case appear upon the record, so it is impossible to determine whether the instructions refused were applicable to the case or what influence those which were given may have had upon the finding. It is never required that the whole of the testimony should be embodied in the statement of a case or in a bill of exceptions, but a short statement of the tendency of the proof which will disclose the particular point of controversy is always necessary, in order to elucidate the error complained of whenever such error is said to have intervened in the instructions of the court to the jury or in rulings upon the law of evidence.
Judgment affirmed.
I concur: Terry, J.